PER CURIAM.
This disciplinary proceeding is before us to review a referee’s report recommending that respondent be suspended from the practice of law during the period of his federal probation and until such time as he successfully passes the ethics portion of the Florida Bar Examination. The Florida Bar has filed a petition for review, asking this Court to reject the referee’s recommendation and instead disbar the respondent. We have jurisdiction. Art. V, § 15, Fla. Const.
*216While serving as vice president of a savings and loan association, respondent transferred funds belonging to the association into an account he established under a fictitious name. Respondent claims that he did this to reimburse himself for extra services he was providing. Respondent was indicted by a federal grand jury for devising a scheme to obtain money by false and fraudulent pretenses. He pled guilty to this offense and was placed on probation for three years.
The Florida Bar filed a Notice of Felony Conviction with this Court, and we suspended respondent from the practice of law on February 15, 1981. Subsequently The Florida Bar filed a complaint, initiating a disciplinary proceeding. The referee found that respondent had breached fiduciary duties in violation of Florida Bar Code of Professional Responsibility, Disciplinary Rules 1-102(A)(1), (3), (4), and (6). Apparently because respondent had never been disciplined and because he exhibited remorse, the referee recommended that respondent be suspended for the period of his federal probation and until such time he successfully passes the ethics portion of the Florida Bar Examination.
We approve the referee’s finding of professional misconduct. We adopt the referee’s recommended discipline in part. Respondent shall be suspended from the practice of law for the period of his federal court-ordered probation and until he shall have passed all parts of the Florida Bar Examination. Moreover, respondent’s suspension shall continue until he establishes restoration of his civil rights.
It is so ordered.
BOYD, Acting C.J., and McDONALD, EHRLICH and SHAW, JJ., concur.
OVERTON, J., dissents with an opinion.